DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informality:
	Claim 1 is objected to because of the informality in the recitation "sing bond" in line 30.  Examiner suggests changing the recitation to “single bond”.  All claims which depend on clam 1 are objected by virtue of dependency.  Appropriate correction is required.
	Claim 1 is objected to because of the informality in the recitation "sing bond" in line 31.  Examiner suggests changing the recitation to “single bond”.  All claims which depend on clam 1 are objected by virtue of dependency.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the rings” in line 16.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the at least one of five-member ring and six-member ring of Ar2 and the at least one of five-member ring and six-member ring of Ar3”.  Appropriate correction is required.
	Claim 1 recites “the rings” in line 23.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the at least one of five-member ring and six-member ring of Ar4 and the at least one of five-member ring and six-member ring of Ar5”.  Appropriate correction is required.
	Claim 2 recites “the substitution of the formula I” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the substitutions of Ar1, Ar2, Ar3, Ar4, Ar5, Ar6, and Ar7”.  Appropriate correction is required.
	Claim 4 recites “wherein Ar1 comprising the structure of formula III: 
    PNG
    media_image1.png
    98
    176
    media_image1.png
    Greyscale
” in lines 1-3.  Claim 1 requires Ar1 is “
    PNG
    media_image2.png
    61
    71
    media_image2.png
    Greyscale
”.  It is unclear as to how Applicant intends the 
    PNG
    media_image1.png
    98
    176
    media_image1.png
    Greyscale
” to further limit the claimed “
    PNG
    media_image2.png
    61
    71
    media_image2.png
    Greyscale
”.  Appropriate correction is required.
	Claim 9 recites “the active layer further comprises an organic solvent” in line 3.  Claims 8 and 9 are a product claim, which is a final product.  And, Applicant’s specification discloses the fabrication method for the final organic photoelectric device, which discloses “To completely dissolve the active layer material, the active layer solution is stirred on a hot plate at 120 °C for at least 1 hour. Then, the active layer material is returned to the room temperature for spin coating. Finally, the thin film formed by the coated active layer is annealed at 120 °C for 5 minutes, and then transferred to a thermal evaporation machine. A thin layer (8nm) of MoO3 is deposited as an anode intermediate layer under a vacuum of 3 x 10-6 Torr, and then a silver layer with a thickness of 100 nm is deposited as an upper electrode”.  One of ordinary skill in the art would appreciate that there is no remaining solvent in the final organic photoelectric device after spin coating, annealing process, and thermal evaporation of metallic electrode layers.  Therefore, it is unclear as to how the active layer in the final organic photoelectric device can comprise an organic solvent.  Appropriate correction is required.
	Claim 10 recites “the active layer further comprises an additive having at least one characteristic of being a poor solvent for at least one of an electron donor and an electron acceptor in the active layer” in lines 2-5.  Claims 8 and 10 are a product claim, which is a final product.  And, Applicant’s specification discloses the fabrication method for the final organic photoelectric device, which discloses “To completely dissolve the active layer material, the active layer solution is stirred on a hot plate at 120 °C for at least 1 hour. Then, the active layer material is returned to the room temperature for spin coating. Finally, the thin film formed by the coated active layer is annealed at 120 °C for 5 minutes, and then transferred to a thermal evaporation machine. A thin layer (8nm) of MoO3 is deposited as an anode intermediate layer 

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 fails to further limit the subject matter of the claim 1 upon which it depends.  “wherein Ar1 comprising the structure of formula III: 
    PNG
    media_image1.png
    98
    176
    media_image1.png
    Greyscale
” in claim 4 does not further limit the subject matter of “
    PNG
    media_image2.png
    61
    71
    media_image2.png
    Greyscale
, wherein Ar1 is selected from the group consisting of five-member heterocyclic ring with and without substitutions, and six-member heterocyclic ring with and without substitutions” in claim 1.  For the purpose of this office action, the recitation of claim 4 will be treated as it is already met by the claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GUO (CN 106543200 A, see English Machine Translation).
	Regarding claim 1, GUO teaches an organic semiconductor material, comprising a structure of Formula 1 
    PNG
    media_image3.png
    127
    556
    media_image3.png
    Greyscale
 (see the A-D-A type conjugated molecule in P5, 
    PNG
    media_image4.png
    392
    978
    media_image4.png
    Greyscale
):
wherein X1 and X2 can be the same or different, and X1 and X2 are independently selected from one of the following: C, Si, Ge and derivatives thereof (see C) (see P8);  
Ar1 is selected from the group consisting of five-member heterocyclic ring with and without substitutions, and six-member heterocyclic ring with and without substitutions (see the five-member heterocyclic ring with/without substitutions) (see P8);
Ar2 and Ar3 can be the same or different, and Ar2 and Ar3 are independently selected from the group consisting of aromatic ring with and without substitutions, heterocyclic ring with and without substitutions, fused ring with and without substitutions and fused heterocyclic ring with and without substitutions, wherein Ar2 and Ar3 include at least one of five-member ring and six-member ring, and the number of the rings is 1 to 3 (see the five-member heterocyclic ring without substitutions, wherein the number of the rings is 1) (see P8);  
Ar4 and Ar5 can be the same or different, and Ar4 and Ar5 are independently selected from the group consisting of aromatic ring with and without substitutions, heterocyclic ring with and without substitutions, fused ring with and without substitutions and fused heterocyclic ring with and without substitutions, wherein Ar4 and Ar5 include at least one of five-member ring and six-member ring, and the number of the rings is 0 to 3 (see the five-member heterocyclic ring with/without substitutions, wherein n is 0～3) (see P8);
Ar6 and Ar7 can be the same or different, and Ar6 and Ar7 are independently selected from the group consisting of electron- withdrawing aromatic ring with and without substitutions, electron- withdrawing heterocyclic ring with and without substitutions, electron- withdrawing fused ring with and without substitutions and electron- withdrawing 
    PNG
    media_image5.png
    600
    1001
    media_image5.png
    Greyscale
in P8) (see P8); 
Ar6 bonds to Ar2 or Ar4 with sing bond or double bond (see the single bond) (see P8); and 
Ar7 bonds to Ar3 or Ar5 with sing bond or double bond (see the single bond) (see P8).

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	GUO teaches the substitution of the formula I is selected from the group consisting of: C1-C30 alkyl, C1-C30 branched alkyl. C1-C30 silyl. Cl-C30 ester. Cl- C30 alkoxy, C1-C30 alkylthio, Cl-C30 haloalkyl, C1-C30 olefin, Cl- C30 alkyne, C1-C30 cyano-containing carbon chain, C1-C30 nitro- containing carbon chain, C1-C30 hydroxy-containing carbon chain. CI- C30 keto-containing carbon chain, oxygen and halogen (P8, R1～R4 independently is hydrogen, C1～C20Alkane Base, C1～C20Alkoxy, 4- alkyl phenyls, 4- alkoxyl phenyls, 5- alkylthrophene bases, 5- alkoxy thiophenes base or 5- alkane sulfur Base thienyl；Described 4- alkyl phenyls, 4- alkoxyl phenyls, 5- alkylthrophene bases, 5- alkoxy thiophenes or 5- alkylthio group thiophenes 1～C8Alkyl, alkoxyl or alkylthio group).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	GUO teaches Ar1 comprising the structure of formula II: 
    PNG
    media_image6.png
    76
    85
    media_image6.png
    Greyscale
(see the Ar1 in the Formula attached in the rejection of claim 1) wherein, X3 is selected from one of following: C, S, Se, Te, NR1. CR12 and SiR12, and R1 is selected from the group consisting of CI-C30 alkyl, C1-C30 branched alkyl. CI-C30 silyl, C1-C30 ester, CI-C30 alkoxy, CI-C30 alkylthio, CI-C30 haloalkyl, CI-C30 olefin, CI-C3)0 alkyne, C1-C30 cyano-containing carbon chain, C1-C30 nitro- containing carbon chain, C1-C30 hydroxy-containing carbon chain. Cl- C30 keto-containing carbon chain, oxygen and halogen (see C) (see P8).  

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	GUO teaches Ar1 comprising the structure of formula III: 
    PNG
    media_image7.png
    98
    158
    media_image7.png
    Greyscale

  X4 and X5 can be the same or different, and X4 and X5 are independently selected from the following: C, N, CR2 and NR2, and R2 is selected from the group consisting of C1-C30 alkyl, C1-C30 branched alkyl, C1-C30 silyl, C1-C30 ester, C1-C30 alkoxy, C1-C30 alkylthio, C1-C30 haloalkyl, C1-C30 olefin, C1-C30 alkyne, C1-C30 cyano-containing carbon chain, C1-C30 nitro-containing carbon chain, C1-C30 hydroxy-containing carbon chain, C1-C30 keto-containing carbon chain, oxygen and halogen (see the rejection of claim 4 under 35 U.S.C. 112(d)).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.	
	GUO teaches Ar2 and Ar3 are independently selected from the following structure:[AltContent: rect] 
    PNG
    media_image8.png
    427
    560
    media_image8.png
    Greyscale

	
    PNG
    media_image9.png
    349
    430
    media_image9.png
    Greyscale
wherein. R3 is selected from the group consisting of C1-C30 alkyl. Cl- C30 branched alkyl. C1-C30 silyl. CI-C30 ester. Cl-C30 alkoxy. Cl- C30 alkylthio. CI-C30 haloalkyl. C1-C30 olefin. C1-C30 alkyne. Cl- C30 cyano-containing carbon chain. C1-C30 nitro-containing carbon chain. C1-C30 hydroxy-containing carbon chain. C1-C30 keto- containing carbon chain, oxygen and halogen: and Ar8 is selected from the group consisting of aromatic ring with and without substitutions, heterocyclic ring with and without 
    PNG
    media_image10.png
    74
    63
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    66
    66
    media_image11.png
    Greyscale
, wherein X = O, S or Se) (see P8).  

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.	
	GUO teaches Ar4 and Ar5 are independently selected from the following structure:
	
    PNG
    media_image12.png
    159
    439
    media_image12.png
    Greyscale

	
    PNG
    media_image13.png
    226
    481
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    562
    553
    media_image14.png
    Greyscale
wherein, R4 is selected from the group consisting of C1-C30 alkyl, Cl- 20 C30 branched alkyl, C1-C30 silyl. C1-C30 ester. CI-C30 alkoxy, Cl- C30 alkylthio. C1-C30 haloalkyl, C1-C30 olefin. C1-C30 alkyne, Cl- C30 cyano-containing carbon chain. C1-C30 nitro-containing carbonchain, C1-C30 hydroxy-containing carbon chain, C1-C30 keto- containing carbon chain, oxygen and halogen (see , 
    PNG
    media_image15.png
    120
    117
    media_image15.png
    Greyscale
, wherein n is 1, X = O, S or Se; R1～R4 independently is hydrogen, C1～C20Alkane Base, C1～C20Alkoxy, 4- alkyl phenyls, 4- alkoxyl phenyls, 5- alkylthrophene bases, 5- alkoxy thiophenes base or 5- alkane sulfur Base thienyl；Described 4- alkyl phenyls, 4- alkoxyl phenyls, 5- alkylthrophene bases, 5- alkoxy thiophenes or 5- alkylthio group thiophenes Alkyl, alkoxyl or alkylthio group in fen base is respectively C1～C8Alkyl, alkoxyl or alkylthio group) (see P8).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.	
	GUO teaches Ar6 and Ar7 are independently selected from the following structure:
	
    PNG
    media_image16.png
    403
    544
    media_image16.png
    Greyscale

	
    PNG
    media_image17.png
    351
    598
    media_image17.png
    Greyscale
wherein, R5 is selected from the group consisting of C1-C20 alkyl, Cl-C20 alkoxy, C1-C20 carbonyl, C1-C20 ester, 
    PNG
    media_image5.png
    600
    1001
    media_image5.png
    Greyscale
in P8) (see P8). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over IWANAGA (US 20120248878 A1) in view of GUO (CN 106543200 A, see English Machine Translation).
	Regarding claim 8, IWANAGA teaches an organic photoelectric device (see the organic thin film solar cell, see Figure) comprising:
a first electrode including a transparent electrode (see the front electrode 11; [0018] as the material of the front electrode 11, a transparent or translucent conductive material is used);
a first carrier transfer layer (see the hole transport layer 14); 
an active layer (see the photoelectric conversion layer 13); 
a second carrier transfer layer (see the electron transport layer 15); and  
a second electrode (see the back electrode 12); 
wherein the second carrier transfer layer is disposed between the active layer and the second electrode (see Figure).
	Regarding the claimed “which at least comprises an organic semiconductor material of the claim 1”, IWANAGA teaches an active layer at least comprises an organic semiconductor material (see [0011]-[0012], [0022]-[0025]), but does not explicitly disclose the claimed “an 
    PNG
    media_image3.png
    127
    556
    media_image3.png
    Greyscale
 (see the A-D-A type conjugated molecule in P5, 
    PNG
    media_image4.png
    392
    978
    media_image4.png
    Greyscale
):
wherein X1 and X2 can be the same or different, and X1 and X2 are independently selected from one of the following: C, Si, Ge and derivatives thereof (see C) (see P8);  
Ar1 is selected from the group consisting of five-member heterocyclic ring with and without substitutions, and six-member heterocyclic ring with and without substitutions (see the five-member heterocyclic ring with/without substitutions) (see P8);
Ar2 and Ar3 can be the same or different, and Ar2 and Ar3 are independently selected from the group consisting of aromatic ring with and without substitutions, heterocyclic ring with and without substitutions, fused ring with and without substitutions and fused heterocyclic ring with and without substitutions, wherein Ar2 and Ar3 include at least one of five-member ring and six-member ring, and the number of the rings is 1 to 3 (see the five-member heterocyclic ring without substitutions, wherein the number of the rings is 1) (see P8);  
Ar4 and Ar5 can be the same or different, and Ar4 and Ar5 are independently selected from the group consisting of aromatic ring with and without substitutions, heterocyclic ring with and without substitutions, fused ring with and without substitutions and fused heterocyclic ring with and without substitutions, wherein Ar4 and Ar5 include at least one of five-member ring and six-member ring, and the number of the rings is 0 to 3 (see the five-member heterocyclic ring with/without substitutions, wherein n is 0～3) (see P8);
Ar6 and Ar7 can be the same or different, and Ar6 and Ar7 are independently selected from the group consisting of electron- withdrawing aromatic ring with and without substitutions, electron- withdrawing heterocyclic ring with and without substitutions, electron- withdrawing fused ring with and without substitutions and electron- withdrawing fused heterocyclic ring with and without substitutions (see 
    PNG
    media_image5.png
    600
    1001
    media_image5.png
    Greyscale
in P8) (see P8); 
Ar6 bonds to Ar2 or Ar4 with sing bond or double bond (see the single bond) (see P8); and 
Ar7 bonds to Ar3 or Ar5 with sing bond or double bond (see the single bond) (see P8).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the A-D-A type conjugated molecule material  as described above for the photoelectric conversion layer in the device of IWANAGA as taught by 

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 8.
	Regarding the recitation “wherein when X1 and X2 are selected from the group consisting of Si, Ge and derivatives thereof, the active layer further comprises an organic solvent and the solubility of the organic solvent to the active layer is not less than 5 mg/mL”, the recitation is optional to the instant claim and is not positively recited.  Since the prior art meets all positively recited limitations, the instant claim is considered to be met by the prior art.

	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 8.
	Regarding the recitation “wherein when X1 and X2 are selected from one of C and its derivative, the active layer further comprises an additive having at least one characteristic of being a poor solvent for at least one of an electron donor and an electron acceptor in the active layer, and the boiling point of the additive being higher than a process solvent of manufacturing the organic photoelectric device”, the recitation is optional to the instant claim and is not positively recited.  Since the prior art meets all positively recited limitations, the instant claim is considered to be met by the prior art.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726